Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friauf et al. (4,415,807).
Regarding claim 1, Friauf discloses a positron emission tomography (PET) system, comprising: a plurality of detector units arranged along an axial direction (Friauf, Col. 2 Lines 43-49), wherein the first detector unit is located next to the second detector unit (Friauf, col. 5 lines 37-38, “These two arrays of detectors are planar arrays which are adjacent one another); one or more coincidence logic circuits (Friauf, Col. 2, Lines 58-63), at least one of the one or more coincidence logic circuits is configured to detect intra-unit coincidence events acquired by the first detector unit and cross-unit coincidence events acquired by the first detector unit and the second detector unit. (Friauf, Col. 5 line 49 through Col. 6 Line 3)
Regarding claim 4, Friauf further discloses at least part of the coincidence logic circuits perform coincidence counting for single event data from a same detector unit (Friauf, Col. 4 Lines 36-45).
Regarding claim 5, Friauf further discloses at least part of the coincidence logic circuits perform coincidence counting for single event data from different detector units. (Friauf, Col. 5 Line 49 through Col. 6 Line 22)
Regarding claim 6, Friauf further discloses the number of coincidence logic circuits is equal to the number of the detector units in the PET system. (This is arbitrary as the “number of circuits” may be defined in abstract terms because a “circuit” is here an arbitrary collection of electrical components responsible for handling event data, thus for each detector there may be an associated “circuit”)
Regarding claim 8, Friauf further disclsoes the number of coincidence logic circuits is fewer than the number of the detector units in the PET system. (This is arbitrary as the “number of circuits” may be defined in abstract terms because a “circuit” is here an arbitrary collection of electrical components responsible for handling event data, thus for each detector there may be an associated “circuit”)
Regarding claim 15, Friauf discloses a method for image reconstruction in a PET system, comprising: generating, by each of a plurality of detector units arranged along an axial direction, a plurality of single event counts, wherein the plurality of detector units include a first detector unit and a second detector unit ,the first detector unit being located next to the second detector unit (See above with respect to claim 1); transmitting single event data generated by each of the detector units to one or more coincidence logic circuits, wherein the one or more coincidence logic circuits are connected to one or more of the detector units; and synchronically generating coincidence counts relating to the plurality of detector units. (Friauf, Fig. 2)
Regarding claim 17, in addition to the subject matter discussed above with respect to claim 1, Friauf further discloses a computing device, the computing device comprising one or more computing nodes, wherein the computing device is configured to receive coincidence counts randomly and reconstruct an image.  (Col. 3 Lines 1 et seq., “the detector identification information is stored in a register for use by a computer to reconstruct an image”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 7, and 16, 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Friauf et al. (4,415,807).
	Regarding claims 2 and 3, and 16, Friauf lack explicit teaching of the single event data generated by the one or more detector units is evenly (or unevenly) distributed to each of the coincidence logic circuits for coincidence counting.
	Friauf does, however, teach the distribution of event data to coincidence logic circuits as shown in Fig. 2, namely, signals from each detector segment are distributed directly to the corresponding coincidence detector for the detector unit, and those signals are also sent (through an OR gate) to a coincidence detector 31 that operates between detector segments.  It is noted that it is left to the designer how many coincidence detectors are added for those cross-slice configurations.  For each such additional detector, the signals are sent evenly (see the connections on the data bus prior to the OR gate) or, where the coincidence is not desired, the signals are uneven in that they are not connected at all.
	Furthermore, between claims 2 and 3, covering both even and uneven distribution, these claims cover the entire scope of possibility for the distribution of signals.
Regarding claim 7, the physical location of the coincidence logic circuits is immaterial to its operation if it is operably connected to the detector considering the appropriate signal delay.  Positioning the coincidence circuits on the detector units is obvious as a matter of convenient design choice. 
	Regarding claims 18-21, while the claimed paring rules are not explicitly disclosed, Friauf teaches the pairing of detectors as an arbitrary matter for the designer of the system (Friauf, Col. 5, Lines 62 et seq.).  Consequently, the matter of which detectors to pair and how many is a matter of design necessities and preferences.  It is further likely that the claimed formulae in terms of N and K are valid for the device of Friauf, though the particular wording of the claims renders the analysis cumbersome.


Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Friauf et al. (4,415,807) in view of Wang et al. (7,498,581).
	Regarding claims 10-14, Friauf lacks explicit teaching of backward and forward projection, multiple processors as part of general purpose computers. 
	Wang teaches the use of multiple processors, as part of a general purpose computer, to receive signals from a PET detector system and perform backprojection and forward-projection on the data for image formation purposes.  (Wang, throughout, see in particular Col. 4 Lines 10-21; Col. 5 Lines 1-20).
It would have been obvious to use the processing capacity of Wang to form images based on the PET detecting system of Friauf in order to improve the temporal performance of the detector (Wang, Col. 4, Lines 19-21).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884